In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Suffolk County (Lynaugh, J.), dated November 8, 2007, which, after a hearing, in effect, denied his petition and granted the mother’s cross petition for custody of the parties’ minor child, and awarded him visitation supervised by his sister.
Ordered that the order is affirmed, without costs or disbursements.
A custody finding after a hearing is entitled to deference and will not be disturbed unless it lacks a sound and substantial basis in the record (see Matter of Zeis v Slater, 57 AD3d 793 [2008]; Matter of Brian S. v Stephanie P., 34 AD3d 685, 686 [2006]).
Contrary to the father’s contentions, there is a sound and substantial basis in the record for the Family Court’s determination that the child’s best interests would be served by awarding custody to the mother and awarding him visitation supervised by his sister in accordance with the order (see Matter of Panetta v Ruddy, 18 AD3d 662 [2005]; Matter of Custer v Slater, 2 AD3d 1227, 1228 [2003]; Matter of Bryant v Nazario, 306 *862AD2d 529 [2003]). Fisher, J.E, Miller, Garni and Balkin, JJ., concur.